 Case 8:20-mc-00127-JLS-JDE Document 23 Filed 12/31/20 Page 1 of 2 Page ID #:1440


 1 Stephanie R. Wood (SBN: 242572)
        swood@bcpc-law.com
 2   Jeffrey R. Bragalone (pro hac vice application to be filed)
        jbragalone@bcpc-law.com
 3   BRAGALONE CONROY PC
     2200 Ross Ave., Suite 4500W
 4   Dallas, Texas 75201
     Tel: (214) 785-6670
 5   Fax: (214) 785-6680
 6 Ben M. Davidson (SBN:181464)
          ben@dlgla.com
 7 DAVIDSON      LAW GROUP, ALC
   4500 Park Granada Blvd., Suite 202
 8 Calabasas, California 91302
   Tel: (818) 918-4622
 9
   Attorneys for Respondent
10 Acacia Research Corporation

11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13                                 SOUTHERN DIVISION
14   HMD GLOBAL OY,                           Case No. 8:20-mc-127
15                       Movant,              NOTICE OF APPEARANCE OF
                                              STEPHANIE R. WOOD FOR
16          vs.                               ACACIA RESEARCH
                                              CORPORATION
17   ACACIA RESEARCH
     CORPORATION,
18
                         Respondent.
19

20
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
21
           PLEASE TAKE NOTICE THAT Stephanie R. Wood, an attorney for
22

23 Bragalone Conroy PC admitted to practice before this Court, appears as counsel for

24
     Acacia Research Corporation.
25

26

27

28

28

     NOTICE OF APPEARANCE OF STEPHANIE R. WOOD FOR                   8:20-mc-127
     ACACIA RESEARCH CORPORATION
 Case 8:20-mc-00127-JLS-JDE Document 23 Filed 12/31/20 Page 2 of 2 Page ID #:1441



 1
     Dated: January 1, 2021           Respectfully submitted,
 2                                         /s/ Stephanie R. Wood
                                           Stephanie R. Wood
 3                                         California Bar No. 242572
                                           Jeffrey R. Bragalone (pro hac vice to
 4                                         be filed)
                                           Texas Bar No. 02855775
 5
                                            BRAGALONE CONROY PC
 6                                          2200 Ross Avenue
                                            Suite 4500W
 7                                          Dallas, TX 75201
                                            Tel: (214) 785-6670
 8                                          Fax: (214) 785-6680
                                            swood@bcpc-law.com
 9                                          jbragalone@bcpc-law.com
10
                                            Ben M. Davidson (SBN: 181464)
11                                          ben@dlgla.com
                                            DAVIDSON LAW GROUP, ALC
12                                          4500 Park Granada Blvd., Suite 202
                                            Calabasas, California 91302
13                                          Tel: (818) 918-4622
14                                          Attorneys for Respondent
                                            ACACIA RESEARCH
15                                          CORPORATION
16

17

18

19

20

21

22

23

24

25

26

27

28

                                     1
     NOTICE OF APPEARANCE OF STEPHANIE R. WOOD FOR            8:20-cv-00702-JVS-
     ACACIA RESEARCH CORPORATION                              ADS
